On appeal the defendant contends that because of flaws in the identification testimony of the prosecution’s sole eyewitness and the absence of any corroborative evidence linking him to the crime, the prosecution failed to prove his guilt beyond a reasonable doubt. We disagree.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, the resolution of issues of credibility and the weight to be accorded to the evidence presented are primarily questions to be determined by the jury which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the evidence (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Thompson, J. P., Sullivan, Eiber and Copertino, JJ., concur.